Territory of Michigan SS. in the supreme court of the territory OF MICHIGAN OF THE TERM OF SEPT A.D. 1805
Joseph Wilkinson, Collector of the Customs of the United States of America in and for the District of Detroit within said Territory of Michigan, duly commissioned Collector of said District, according to Law by Sol. Sibley, one of the Attornies of the said Supreme Court of said Territory of Michigan, & by the said Joseph Wilkinson, Collector, in this behalf specially appointed &c comes here into Court, and in the name and on behalf of the said United States of America files this Libel against certain goods, wares & merchandizes, consisting of Lumber, Towit, Four thousand nine hundred and sixty eight feet of pine Boards, Three thousand Two hundred and forty nine feet of Pine Plank (Board Measure) One Thousand Nine hundred & Seventy five feet of pine weather board and Twelve Packs of pine shingles, the property of some person or persons unknown. For that said goods, wares & merchandizes, consisting of lumber, Towit, Four thousand nine hundred and sixty eight feet of pine board, Three thousand, Two hundred and forty nine feet of Pine Plank (board measure) One thousand nine hundred & seventy five feet of pine weatherboard, and Twelve packs of pine shingles, were by the said Joseph Wilkinson Collector of the Customs of said United States for the District of Detroit, duly commissioned as aforesaid, after the second day of March in the year of our Lord One thousand seven hundred and ninety nine and before the Day of *4filing this Libel, To wit, on the sixth day of July in the year of our Lord One thousand Eight hundred and five, within the District of Detroit and Territory aforesd seized as forfeited to the use of the said United States. For that the said goods wares and merchandizes consisting of lumber as aforesd were heretofore, that is to say, upon the sixth day of July in the year of our Lord One thousand, eight hundred and five, brought by water, in a certain craft, commonly called a raft, from a foreign port or place in his Britanic Majestys dominions, in America, called Upper Canada, to a port or place, within the said United States, to wit, to the District of Detroit in the Territory of Michigan aforesd, which said goods, wares & merchandizes consisting of lumber, last mentioned, and before the day of filing this libel, To wit, On the sixth day of July in the year of our Lord One Thousand Eight hundred and five, at and within the said District of Detroit, were unladen and brought into said District without any Permit, licence or other lawful authority whatsoever, first had and obtained, for so doing from the Collector of the said United States District of Detroit, the said Joseph Wilkinson, then and still being Collector of Customs for said District, duly commissioned such as aforesd and having the sole authority to grant permits within said District, in such cases. By reason whereof & by force of the statute law of the United States aforesd the goods wares and merchandizes, consisting of lumber, aforesd To wit Four thousand nine hundred and sixty eight feet of pine boards, Three Thousand Two hundred and forty nine feet of pine plank (board measure) One thousand nine hundred and seventy five feet of pine weather boards and Twelve packs of pine shingles, so seized as aforesd have become forfeited to the use of the sd United States. Wherefore he prays this Honle Court on behalf of said United States, that the usual process and monition of said Court, in this behalf may be made & that all persons interested in the said goods wares & merchandizes, consisting of lumber, so seized, may be cited in general and special to answer the premisses and all and due proceedings being had, That the said goods, wares & merchandizes, consisting of lumber &c for the causes aforesd and others appearing, may be condemned by the definitive sentence and final decree of this Court, as forfeited to the use of the United States according to the form of the statute in such case made and provided.
Sol. Sibley, Atty by special appc &c
Territory of Michigan ss.
Joseph Wilkinson, Collector of the United States Customs for the District of Detroit &c constitutes and appoints, Sol. Sibley, Atty for the United States for the purpose of filing and prosecuting the above Libel to final decree & condemnation, &c.
*5Answer of I. Bissell & H. Fitch To An information and complaint agt Sundry Merchandize &c by them Claimed
filed 17th Septber 1805
E. Brush, AtU
[Case 4, Paper 2]
Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTr ANNO DOMINI 1805

The United States, against, Sundry Merchandize towit boards plank and Shingles Seized and libelled as the property of some person unknown and claimed by Isaac Bissell Junr and Henry Fitch Claimants

Answer And hereupon come the said Isaac Bissell Junr and Henry Fitch by Elijah Brush their attorney and pray oyer of the information aforesaid and it is read unto them, which being heard and fully understood they complain that they the said Isaac & Henry by colour of the premises in the said information specified have been grievously vexed and molested and that the said Four thousand nine hundred & sixty eight feet of pine boards, three thousand two hundred and forty nine feet of pine plank, one thousand nine hundred and seventy five feet of pine weather boards, and twelve packs of pine shingles has been taken and detained out of their hands and possession by the aforesaid Joseph Wilkinson, Collector of the customs of the United States within and for the Port and district of Detroit aforesaid and that by no means Justly Because, (by protesting that the information aforesaid is insufficient in Law to which they had no necessity nor are by the Law of the Land bound to answer thereto) for plea, nevertheless the said Isaac & Henry say that long before the aforesaid sixth day of July in the year aforesaid, and in the information aforesaid specified towit on the twenty ninth day of June in the year of our Lord one thousand eight hundred and five they the said Isaac & Henry were in their own right possessed of one certain Raft of Lumber consisting of boards, plank, and shingle as of their own proper goods then lying in the said province of Upper Canada and nearly opposite to the said Port of Detroit, (whereof the aforesaid Four thousand nine hundred and sixty eight feet of pine boards, three *6thousand two hundred and forty nine feet of pine plank, one thousand nine hundred and seventy five feet of pine weather boards, and twelve packs of pine shingles in the information aforesaid specified then were and yet are part and parcel) and being so thereof posessed they the said Isaac & Henry afterwards towit on the same twenty ninth day of June in the year aforesaid towit at Detroit in the port of Detroit aforesaid applied to and obtained from the said Joseph Wilkinson (he then and still being collector of the United States custom at the Port of Detroit aforesaid) a permit from under the hand of the said collector, to land at Detroit in the Port of Detroit aforesaid from Upper Canada as aforesaid all the aforesaid Raft of Lumber consisting of boards, plank and shingles as aforesaid, (whereof the aforesaid Four Thousand nine hundred & sixty eight feet of pine boards, three thousand two hundred and forty nine feet of pine plank, one thousand nine hundred and seventy five feet of pine weatherboard, and twelve packs of pine shingles in the information aforesaid specified then were and yet are part and parcel)—and the said Isaac & Henry further in fact say that by reason of a great disappointment in the number of hands which they the said Isaac & Henry before the said twenty ninth day of June in the year aforesaid had engaged to bring the aforesaid Raft by water from Upper Canada as aforesd to Detroit in the port of Detroit aforesaid towit on the aforesaid twenty ninth day of June in the year aforesaid they the said Isaac & Henry were forced and obliged by reason of such disappointment to divide the aforesaid raft towit in the aforesaid province of Upper Canada and nearly opposite to the port of Detroit aforesaid, and the same to bring by water as aforesaid in parts and parcels as it was well lawful for them so to do unto and within the aforesaid port and town of Detroit, and because the certainty of the number of feet of Boards plank and shingles &c in the raft aforesaid was at the time of granting the aforesaid permit by the Said Joseph Wilkinson unknown to them the said Isaac & Henry, they the said Isaac & Henry before that they laid upon land or discharged any part of the aforesaid Raft at the Town of Detroit in the port of Detroit aforesaid towit on the aforesaid twenty ninth day of June in the year aforesaid made known to the said Joseph Wilkinson who then was &c how that they were ignorant what certain quantity of boards was in the raft aforesaid and desired the same collector that they might make an entry with the same collector in his books of Customs of the said United States in the port aforesaid of the aforesaid raft, and they asked leave of the Said Collector to discharge and lay upon land at the Said Town of Detroit as well the aforesaid four thousand nine hundred and sixty eight feet of pine boards, three thousand two hundred and forty nine feet of pine plank, one thousand nine hundred and seventy five feet of pine weather boards and twelve packs of pine shingles or all the rest of the aforesaid raft, saying and also then and there affirming *7to the said collector that they the said Isaac & Henry would pay to the said collector for the use of the Said United States all manner of customs due to the Said United States upon the Raft aforesaid whereof the aforesaid four thousand nine hundred and sixty eight feet of pine boards, three thousand two hundred and forty nine feet of pine plank and one thousand nine hundred and seventy five feet of pine weather boards and twelve packs of pine shingles in the said information specified then were and yet are part and parcel when the whole quantity of feet in the Raft aforesaid should be ascertained or otherwise known which the Said Joseph Wilkinson so then and yet being collector as aforesaid then and there granted and gave leave to them the Said Isaac & Henry to do this and agreed thereto. By reason whereof and of the aforesaid permit licence and agreement, they the said Isaac & Henry afterwards towit on the aforesaid twenty ninth day of June in the year aforesaid and at diverse other days and times between said day and the Sixth day of July then next ensuing Sundry parts and parcels of the aforesd Raft (whereof the aforesaid four thousand nine hundred and Sixty eight feet of pine boards, three thousand two hundred and forty nine feet of pine plank one thousand nine hundred and seventy five feet of pine weather boards and twelve packs of pine shingles in the information aforesaid specified then were and yet are part and parcel) did bring to and within the Said Port and Town of Detroit and did then and there lay them upon Land and discharge them as it was well lawful for them so to do and this the said Isaac & Henry are ready to verify and prove as the Court may direct. Wherefore they pray Judgment and that the aforesaid four thousand nine hundred and sixty eight feet of pine boards, three thousand two hundred and forty nine feet of pine plank one thousand nine hundred and seventy five feet of pine weather boards and twelve packs of pine Shingles in the information aforesaid specified may be delivered back unto them the Said Isaac & Henry and that they as to the premises may be dismissed from this court By E Brush their Attorney.
Michigan Territory ss. Isaac Bissell Jnr & Henry Fitch put in their place E Brush their Atty in the plea aforesaid

[In the handwriting of Solomon .Sibley]


[In the handwriting of Elijah Brush]